DISMISSED and Opinion Filed March 11, 2019




                                         S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00603-CV

                   IN THE INTEREST OF J.F.B. AND B.J.B, CHILDREN


                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-52750-2008

                              MEMORANDUM OPINION
                       Before Justices Bridges, Partida-Kipness, and Carlyle
                                    Opinion by Justice Bridges
        Appellant’s brief has not been filed despite appellant being cautioned, by postcard dated

November 12, 2018, that failure to file the brief by November 26, 2018 would result in dismissal

of the appeal. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal. See id.

38.8(a)(1); 42.3(b), (c).




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




180603F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF J.F.B. AND B.J.B,             On Appeal from the 429th Judicial District
 CHILDREN                                         Court, Collin County, Texas
                                                  Trial Court Cause No. 219-52750-2008.
 No. 05-18-00603-CV                               Opinion delivered by Justice Bridges.
                                                  Justices Partida-Kipness and Carlyle
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee JODI KAY BLANCETT recover her costs, if any, of this
appeal from appellant MICHAEL BRADLEY BLANCETT.


Judgment entered March 11, 2019.




                                            –2–